Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-9, 11, 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses methods of using a proxy identifier by a calling party such that the calling party may remain anonymous to a called party. The prior art also discloses requesting additional calling party identifier information based on called party. However, Claim 1 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of
“receiving, at the telephony software application, information about a telephony communication setup request that the user made via a native dialer of the user’s telephony device… where the information about the telephony communication setup request is diverted to the telephony software application by elements of an operating system of the user’s telephony device” in combination with
“sending a proxy request communication to a server via a data network, the proxy request communication indicating that the user wishes to setup a telephony communication to the called party… receiving from the server a proxy identification communication that includes a proxy identifier that the telephony device can use to establish a telephony communication with the called party” and in combination with all other limitations in the claims as defined by Applicant. 
Claims 9 and 11 and their corresponding dependent claims recite similar limitations and are allowable for the same reasons discussed herein. 
The claims are additionally allowable as presented by Applicant’s arguments and remarks filed 04/22/2022, for example as argued on page 9-10, “a software application on a user's telephony device actually sends a proxy request communication to a server at the time that the user is attempting to setup an outgoing telephony communication directed to a called party. In response to that proxy request communication, a server sends back a proxy identifier that the telephony device can use to establish the telephony communication with the called party”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2014/0146954 to Noldus disclosing a method of establishing communication in a telecommunication system between a first party having a first party identity and a second party having a second party identity, wherein the identity of the first party identity is withheld for the second party.
U.S. Publication No. 2009/0274284 to Arsenault disclosing method of selecting a calling party identifier based on calling party and called party called party 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652   


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652